DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Notes
The Tseng reference used in this action was found on the global dossier website (https://globaldossier.uspto.gov/). There, a Chinese action dated 5/26/2020 included the Taiwan priority document to the Tseng reference used herein. However, no IDS has been filed. The office encourages the applicant carefully examine all the foreign searches related to this application and submit an IDS comprising references material to patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (PGPUB 20190384040).

Regarding claim 1, Tseng discloses a camera optical lens, comprising, from an object side to an image side (At least embodiment 7 from [0205]-[0218] where Table 13 gives each of the lens powers): 
an aperture (700);  
5a first lens having a positive refractive power (710); 
a second lens having a negative refractive power (720); 
a third lens having a positive refractive power (730); 
a fourth lens having a negative refractive power (740); 
a fifth lens having a negative refractive power (750);  
10a sixth lens having a positive refractive power (760); and 
a seventh lens having a negative refractive power (770), 
wherein the camera optical lens satisfies following conditions:
-21.00 ≤ f2/f1 ≤ -5.00 (Table 13 where f2 = -41.45 and f1 = 5.18 giving -8.0);
15where f1 denotes a focal length of the first lens; f2 denotes a focal length of the second lens; v1 denotes an abbe number of the first lens; and v2 denotes an abbe number of the second lens.
Tseng teaches where v1/v2 = 2.9 (Table 13 where v1 = 56.1 and v2 = 19.5), but does not disclose satisfying 3.00 ≤ v1/v2 ≤ 4.20. However, the difference between the claimed expression and the prior art is only 0.1, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the Abbe number of the first and/or second lens such that ratio above was satisfied since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve chromatic aberration control. 
In re Aller 105 USPQ 233 (C.C.P.A. 1955).) 

Regarding claim 3, modified Tseng discloses further satisfying a following condition (Table 13 where d1 = 0.806 and d2 = 0.139 giving 5.8): 

    PNG
    media_image1.png
    19
    148
    media_image1.png
    Greyscale
  
25where d1 denotes an on-axis thickness of the first lens; and d2 denotes an on-axis distance from an image side surface of the first lens to an object side surface of the second lens.

Regarding claim 4, modified Tseng discloses further satisfying a following condition (Table 13 where R9 = 4.954 and R10 = 2.096 giving 2.5): 

    PNG
    media_image2.png
    20
    274
    media_image2.png
    Greyscale
 
where R9 denotes a curvature radius of an object side surface of the fifth lens; and  10R10 denotes a curvature radius of an image side surface of the fifth lens.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Gao et al. (PGPUB 20190170987).

Regarding claim 2, Tseng teaches f3/f6 = 2.79 (Table 13), but does not disclose further satisfying a following condition:
 
    PNG
    media_image3.png
    19
    142
    media_image3.png
    Greyscale
 
where f3 denotes a focal length of the third lens; and  

However, Gao teaches a similar lens system having the power arrangement of +, -, +, -, -, +, - and a short focal length of 3.8 (Table 6) compared to Gao’s 3.92 (Table 13), wherein f3/f6 = 4.04 (Table 6 where f3 = 14.07 and f6 = 3.48).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Tseng and Gao such that f3 and f6 satisfied the expression above motivated by improving good image quality ([0103]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872